DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4 and 7-10 in the reply filed on 9/7/22 is acknowledged.  The traversal is on the ground(s) that there is no serious search/examination burden on the Examiner.  Applicant’s arguments are persuasive with respect to non-elected claims 5 and 6, which present different embodiments, but require the same field of search as the elected embodiments.  The restriction of method claims 11-12, which have not been argued by Applicant, will remain withdrawn.  Claims 1-10 will be examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biset (10,309,305).
	With respect to claim 1, Biset teaches a panel (Figure 11, #20 see annotated view of Figure 11, provided below by the Examiner) for a nacelle of an aircraft propulsion assembly, comprising two skins (22/24) and a cellular structure (26) between the two skins (22/24), the cellular structure comprising transverse partition walls (54) delimiting cells (1/2), wherein the panel comprises fibrous folds (defined by each of  folds/bends in layer #26 – Col. 8, Lines 32-39) each comprising: at least one central portion (54) extending transversely so as to form at least one portion of at least one of the transverse partition walls (54), and at least one peripheral portion (3/4) extending along at least one of the two skins (22/24).  
	With respect to claim 2, Biset teaches wherein for one or several fibrous folds (defined by layer #26 having folds/bends) the at least one central portion (54) extends transversely from one (22) of the two skins to the other one (24) of the two skins.  
	With respect to claim 3, Biset teaches wherein one or several fibrous folds (defined by layer #26 having folds/bends) each comprise at least one first peripheral portion (3) extending along one (22) of the two skins and at least one second peripheral portion (4) extending along the other one (24) of the two skins.  
	With respect to claim 4, Biset teaches wherein for one or several fibrous folds (defined by layer #26 having folds/bends), the at least one first peripheral portion (3) extends along one (22) of the two skins so as to delimit at least one portion of at least one first cell (1), and in that the at least one second peripheral portion (4) extends along the other one (24) of the two skins so as to delimit at least one portion of at least one second cell (2) adjacent to the at least one first cell (2).  
	With respect to claim 10, Biset teaches component of an exhaust nozzle or of a nacelle of an aircraft propulsion assembly (Col. 3, Line 64-Col. 4, Line 6), wherein the component comprises a panel (28) according to Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Chelin (2012/0090693) in view of Komine (JP H10-146904 A).
	With respect to claim 1, Chelin teaches a panel (Figure 3, #28 see annotated view of Figure 3, provided below by the Examiner, or Figures 5-9, #28) for a nacelle of an aircraft propulsion assembly, comprising two skins (32/30) and a cellular structure (34 and/or 36) between the two skins (32/30), the cellular structure comprising transverse partition walls (Annotated Figure 3, #1 and/or 4/7; or Figure 5, similar transverse wall portions of bands 34.1/34.2) delimiting cells (cells clearly seen between transverse walls of 34/36 and bands #34.1/34.2), wherein the panel comprises folds (defined by each of folds/bends in layers #34/36 or 34.1/34.2) which can be formed from an unspecified material ([0006]), each comprising: at least one central portion (Annotated Figure 3, #1 and/or 4/7; or Figure 5, similar transverse wall portions of bands 34.1/34.2) extending transversely so as to form at least one portion of at least one of the transverse partition walls (Annotated Figure 3, #1 and/or 4/7; or Figure 5, similar transverse wall portions of bands 34.1/34.2), and at least one peripheral portion (2/3 and/or 5/6; or Figure 5, similar upper/lower peripheral portions of bands 34.1/34.2) extending along at least one of the two skins (32/30).
	Chelin fails to explicitly teach wherein the folds of the core layer are formed from a fibrous material, so as to be fibrous folds, as Chelin merely teaches the honeycomb (i.e. core layer) can be formed from different materials ([0006]), without specifying any of the possible different materials.
	Komine teaches wherein it is known to form a honeycomb/core of a similar nacelle panel (See translation, Page 13, ¶ beginning with “Second, heat resistance…”) from a fibrous material (See translation, Page 6, ¶ beginning with “For example”), as “the honeycomb core made of fiber-reinforced plastic can be used without trouble as a product requiring heat resistance as well as moldability to a curved surface, for example, an engine cover of an aircraft (See translation, Page 13, ¶ beginning with “Second, heat resistance…”).”
	Because Chelin teaches a nacelle panel core layer of an unspecified material, and Komine teaches a known material for forming a core layer of a nacelle panel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Chelin, with the apparatus of Komine so as to provide a known and suitable material for forming the core layer of Chelin, as the material of Komine can be used without trouble as a product requiring heat resistance as well as moldability to a curved surface, for example, an engine cover of an aircraft (i.e. a nacelle).
	With respect to claim 2, Chelin teaches wherein for one or several fibrous folds (defined by each of folds/bends in layer #34/36, when combined with fibrous material of Komine) the at least one central portion (1 and/or 4/7) extends transversely from one (32) of the two skins to the other one (30) of the two skins.  
	With respect to claim 3, Biset teaches wherein one or several fibrous folds (defined by each of folds/bends in layer #34/36, when combined with fibrous material of Komine) each comprise at least one first peripheral portion (2/5) extending along one (32) of the two skins and at least one second peripheral portion (3/6) extending along the other one (30) of the two skins.  
	With respect to claim 5, Chelin teaches wherein for one or several folds (defined by each of folds/bends in layer #34/36, when combined with fibrous material of Komine) the at least one first peripheral portion (2/5) extends along one (32) of the two skins so as to delimit at least one portion of at least one of the cells (clearly seen), and in that the at least one second peripheral portion (3/6) extends along the other one (30) of the two skins so as to delimit at least one portion of the same at least one of the cells (clearly see in Figure 3).  
	With respect to claim 6, Chelin teaches wherein one or several fibrous folds (defined by each of folds/bends in layer #36, when combined with fibrous material of Komine) each comprise a first central portion (4) extending transversely so as to form at least one portion of at least one first transverse partition wall (4) of at least one of the cells (space between walls #4 and 7) and a second central portion (7) extending transversely so as to form at least one portion of at least one second transverse partition wall (7) of the same at least one of the cells (space between walls #4 and 7).  
	With respect to claim 7, Chelin teaches wherein for one or several fibrous folds (defined by each of folds/bends in layer #34.1/34.2 of Figure 5, when combined with fibrous material of Komine), the at least one central portion (define by transverse wall portions of bands 34.1/34.2, similar to Annotated Figure 3, #1) extends longitudinally so as to form at least one portion of several adjacent transverse partition walls (best seen in Figure 6).  
	With respect to claim 8, Chelin and Komine teach wherein the fibrous folds (defined by each of folds/bends in layer #34/36, when combined with fibrous material of Komine) comprise fibers of a ceramic material (See translation, Page 6, ¶ beginning with “For example”).  
	With respect to claim 9, Chelin and Komine teach wherein the fibrous folds (defined by each of folds/bends in layer #34/36, when combined with fibrous material of Komine) are textile folds material (See translation, Page 6, ¶ beginning with “For example”).  
	With respect to claim 10, Chelin teaches component of an exhaust nozzle or of a nacelle (Figure 1, #14) of an aircraft propulsion assembly, wherein the component comprises a panel (28) according to Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to structural and/or acoustic panel of a nacelle of an aircraft propulsion assembly and related manufacturing method are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837